DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-16, and 18 is/are rejected under 35 U.S.C. 102(a)9!) as being anticipated by Landa (US 2014/0032969).

As for claim(s) 1-4, 6-10, 12-16, and 18, Landa discloses the invention as claimed, including:


accessing a database associated with a test template, wherein said test template is configured to test a selected function of the integrated circuit [Figures 1, 2A, 2B; paragraphs 0019, 0021, 0035, 0044-0046, 0058, and 0076-0082; Landa discloses the accessing of a test template which exercises functions of the integrated circuit by the execution of instructions that test the device, stores at least partial predicted results (for example, figure 2B element 236 in which values are stored based on the execution of the test template, which are randomly generated instruction sequences (e.g., paragraphs 0044-0046)), and that are used to verify function of the integrated circuit (e.g., fig. 2A element 260, paragraph 0005)]; 
storing, in said database, data corresponding to at least partial predicted results of one or more random instruction sequences generated based on said test template [Figures 1, 2A, 2B; paragraphs 0019, 0021, 0035, 0044-0046, 0058, and 0076-0082; Landa discloses the accessing of a test template which exercises functions of the integrated circuit by the execution of instructions that test the device, stores at least partial predicted results (for example, figure 2B element 236 in which values are stored based on the execution of the test template, which are randomly generated instruction sequences (e.g., paragraphs 0044-0046)), and that are used to verify function of the integrated circuit (e.g., fig. 2A element 260, paragraph 0005)]; 
generating, by an automated test generation tool, a random instruction sequence based on said test template [Figures 1, 2A, 2B; paragraphs 0019, 0021, 0035, 0044-0046, 0058, and 0076-0082; Landa discloses the accessing of a test template which exercises functions of the integrated circuit by the execution of instructions that test the 
executing said instruction sequence by a hardware exerciser, in the integrated circuit [Figures 1, 2A, 2B; paragraphs 0019, 0021, 0035, 0044-0046, 0058, and 0076-0082; Landa discloses the accessing of a test template which exercises functions of the integrated circuit by the execution of instructions that test the device, stores at least partial predicted results (for example, figure 2B element 236 in which values are stored based on the execution of the test template, which are randomly generated instruction sequences (e.g., paragraphs 0044-0046)), and that are used to verify function of the integrated circuit (e.g., fig. 2A element 260, paragraph 0005)]; and 
comparing results of said instruction sequence with said at least partial predicted results, to verify a function of said integrated circuit [Figures 1, 2A, 2B; paragraphs 0019, 0021, 0035, 0044-0046, 0058, and 0076-0082; Landa discloses the accessing of a test template which exercises functions of the integrated circuit by the execution of instructions that test the device, stores at least partial predicted results (for example, figure 2B element 236 in which values are stored based on the execution of the test template, which are randomly generated instruction sequences (e.g., paragraphs 0044-0046)), and that are used to verify function of the integrated circuit (e.g., fig. 2A element 260, paragraph 0005)].   

3. The method of claim 1, wherein said at least partial predicted results are related to load and store instructions [paragraph 0045, memory management comprising load and store instructions].  
4. The method of claim 1, wherein said at least partial predicted results are related to and address translations [paragraph 0045].  
6. The method of claim 1, wherein said integrated circuit is selected from the group consisting of: a microprocessor, a multiprocessor system, a Central Processing Unit (CPU), a bus-bridge, a Digital Signal Processor (DSP), and a direct memory access (DMA) controller [paragraphs 0016 and 0017].  

Claims 7-10, 12-16, and 18 are directed to system and computer program product claims having similar limitations as claims 1-4 and 6 above, and are rejected for the reasons set forth supra.

Claims 5, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:

11. The system of claim 7, wherein said comparing comprises accessing, by said exerciser, said at least partial predicted results, and wherein said accessing has a constant execution time.  
17. The computer program product of claim 13, wherein said comparing comprises accessing, by said exerciser, said at least partial predicted results, and wherein said accessing has a constant execution time.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        August 26, 2021